ORDER

PER CURIAM.
Defendant appeals his conviction of two counts of sexual abuse in the first degree pursuant to § 566.100 RSMo 1991 Cum.Supp. In this appeal, Defendant asserts that he was prejudiced by the admission of rebuttal evidence of Defendant’s prior sexual misconduct, the admission of expert testimony on the profile of sexually abused children, the disallowance of a portion of Defendant’s own testimony, and the admission of statements made by the victim.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. Accordingly, we affirm the judgment pursuant to Rule 30.25(b).